Chadwick, J.
Prior to October 22, 1913, defendants Luther Hawkins and Jennie Hawkins, his wife, were indebted to several persons upon certain promissory notes in the sum of $80.10 each, and to another in the sum of $274 upon a judgment theretofore rendered, in all, aggregating the sum of $755.60.
Appellant is an attorney at law and had, prior to that time, begun a suit against the defendants Hawkins to recover the sum due upon the promissory notes. In consideration of a dismissal of the suit and the satisfaction of the judgment that had theretofore been entered against them, the defendants Hawkins made a- new note, and a mortgage upon a forty acre tract of land, the legal title to which was then in them.
On February 1st, 1913, the defendants Hawkins had employed the intervener, Lynch, to defend an action involving their land, and had given a mortgage (in form a quit claim deed) in the sum of two thousand dollars to secure his attorney’s fees and the expenses of the suit. In January, 1914, defendants Hawkins made, executed and delivered their deed *132of warranty conveying the mortgaged premises to defendants Chesterley:
“Subject, however, to all liens, incumbrances and- taxes which are a valid and subsisting charge upon said premises, and subject to a quit claim deed intended as a mortgage executed by Luther Hawkins in favor of John H. Lynch recorded in Volume 133 of deeds at page 634, deed records in the office of the auditor of Yakima county, Washington, which said' grantee hereby assumes and agrees to pay as a part of the purchase price above mentioned.”
Thereafter appellant, acting as trustee for his clients, began this action to foreclose the lien of his mortgage. Mr. Lynch intervened, and from the complaint, the petition and answer in intervention, and the answer of the defendants, the issue whether appellant’s mortgage was in fact executed, is drawn.
The court below found that the claims represented by appellant were valid claims at the time they were executed; that at no time, either before or at the time the mortgage purports to be executed, did the defendants Hawkins, or either of them, promise or agree to execute any mortgage, or expect or intend to do so, and that,
“As soon as the notes and said mortgage were prepared they were placed before the defendants Hawkins for signature and the said Halwkins and wife, relying upon Mr. Chaffee to prepare notes for their signature in accordance with the understanding and agreement theretofore had by them with him, did not read over the said notes and did not observe that there was with the same any document purporting to be a mortgage or any document other than a note, and appended their signature to the various papers as they were presented to them for that purpose; that after so doing they immediately left the office without either acknowledging ■ or intending to acknowledge the execution of any mortgage, and never knew that they had signed a mortgage until the commencement of this action.
“That the defendants are illiterate colored' people and, although able to write and read to some extent, yet they are slow of intellect, thought and speech, and it is difficult for *133them to comprehend business affairs of the nature involved in this suit.”
The court further found that defendants Chesterley took their deed without actual knowledge of the existence of the appellant’s mortgage; that they were not bound thereby, and had taken title to the land subject only to the lien of intervener’s mortgage. The court accordingly held that appellant have judgment against defendants Hawkins for the full amount claimed and $125 attorney’s fees; that the mortgage given to secure him as trustee was null and void; that the Lynch mortgage was a prior lien for $2,000, less the sum of $294 which had been paid thereon; and that title to the land was in the defendants Chesterley.
Appellant’s mortgage is in proper form and was seasonably recorded. It purports to be acknowledged before H. L. Miller, who was the cashier of the bank at Sunnyside, and is attested with his seal. The instrument and its acknowledgment is sustained by the testimony of the appellant and by the notary. The testimony of the defendants Hawkins is to the effect that they did not agree, and did not intend, to sign a mortgage; that if they did so the mortgage was given in ignorance of the fact that it was a mortgage. We have not overlooked the answer of the husband defendant that the signature was not his signature, but the whole of his testimony makes it plain — and it is not seriously contended that it is not so — that he intended to say no more than that it was not a binding signature.
A collateral issue was developed on the trial. It became uncertain whether the instrument was acknowledged in the office of the appellant or at the bank. Much is made of this uncertainty by counsel; but in the light of the whole record and the established principle that a deed fair upon its face, signed by the grantors and duly acknowledged, imports verity which courts will not lightly disregard, constrains us to hold that the place the deed was acknowledged is not very material.
*134Appellant contends that one who has signed a deed will not be heard to question it or to challenge the certificate of the notary who has taken and certified to his acknowledgment. There is abundant authority to sustain this premise, but we think the better doctrine is that a grantor may impeach such certificate for fraud or other reasons finding sustenance in any of the recognized principles of equity. We think the true rule is as stated in Western Loan Sav. Co. v. Waisman, 32 Wash. 644, 73 Pac. 703, where the court said;
“That the evidence required to overcome a certificate of acknowledgment must be clear and convincing is generally held, and it may well be said that where fraud or duress -is not shown as a circumstance attending an acknowledgment, the unsupported testimony of parties directly interested in ■the impeachment is. not of that clear and convincing character that is necessary to overcome a record and an official act.”
The doctrine is sustained in Drew v. Bouffleur, 69 Wash. 610, 125 Pac. 947, and State v. Hatfield, 65 Wash. 550, 118 Pac. 735, Ann. Cas. 1913 B. 895.
See, also, 1 R. C. L. 294, as follows:
“Impeachability for fraud, accident, or mistake. — It is a maxim of the law that fraud vitiates all things, and certificates of acknowledgment are no exception to the rule. The other grounds upon which written instruments generally are open to attack may also be made the basis for the impeachment of certificates by the introduction of parol evidence. Many courts, reasoning that the officer taking an acknowledgment acts judicially, have asserted that if a certificate is regular on its face parol evidence may not be received to contradict it in the absence of an allegation of fraud, mistake, collusion, imposition or the like. According to this view, certificates are not entitled to the precise degree of credit that is given to judgments of courts of record; but they are held to be entitled to much of the weight and authority of records, and to be subject with some modifications to the same general principles of construction and intendment which apply to other matters of the same class.”
*135All the books agree, however, that the evidence offered to impeach an acknowledgment regular in form must be clear, cogent, and convincing.
1 Cyc., at page 623, lays down the rule:
“Where a certificate of acknowledgment is regular on its face, a strong presumption exists in favor of its truth. . . . The proof to overthrow a certificate regular on its face must be so clear, strong, and convincing as to exclude every reasonable doubt as to the falsity of the certificate.”
In the case at bar, while it is true that the defendants Hawkins deny the mortgage, their testimony is not supported by any other witness, nor do there seem to be any equities which can be said to sustain their contention. On the other hand, their testimony is denied by all who were present, and is challenged by all the concomitant facts and circumstances. A pending action was dismissed. A judgment was satisfied which operated to release the property from the judgment lien. The mortgage was recorded and became a matter of constructive notice to the purported makers, and it may be fairly inferred from the record, a matter of notice to their attorney, the present intervener, and the defendants Chesterley. We conclude that the defendants and the intervener have not sustained the issue tendered by them by evidence that is strong, convincing, and cogent.
The only question now necessary for us to decide is whether appellant is entitled to a deficiency judgment against defendants Chesterley. The law is that a deed taken subject to prior liens does not bind the grantee to pay, unless it is stated in the instrument or is shown by independent evidence that it was taken in fact subject to the payment of the existing incumbrance, or that the existing incumbrance was a part of the purchase price. It seems clear to us that the assumption clause in the Chesterley deed did not bind the vendees to pay or make them personally liable for any lien or incumbrance other than the mortgage owned by the *136intervener. The deed was made subject to liens generally, and subject to a particular lien which is described and which the grantee assumed to pay. Or, if the language be doubtful, appellant is in no better position. A vendee is bound under such covenants only when it is clear that it was his intention to assume and pay a lien or incumbrance. Jones, Mortgages, § 748, and citations. 27 Cyc. 1343. From this it follows that, if it be doubtful, the doubt will be resolved in favor of the vendee, and a recovery against him will be denied.
The court below held jurisdiction of the case until the case of Union Central Life Ins. Co. v. Hawkins, 84 Wash. 605, 147 Pac. 199, should be finally decided in this court, in order to determine whether the intervener was entitled to the full amount of his mortgage less the sum paid. That case being disposed of favorably to the intervener’s clients, he is entitled to a foreclosure of his lien.
The case is reversed, and remanded with directions to enter a decree that will protect the lien of appellant and the lien of the intervener in the order of their priority.
Moebis, C. J., Mount. Ellis, and Fullebton, JJ., concur.